Citation Nr: 0524262	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-20 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an earlier effective date for the award of 
a 100 percent evaluation for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an increased evaluation for tension 
headaches, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for carpal tunnel 
syndrome.  

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

6.  Entitlement to service connection for low back pain.  

7.  Entitlement to service connection for migraine headaches.  

8.  Entitlement to service connection for diabetes mellitus.  

9.  Entitlement to service connection for lupus claimed as 
fibromyalgia, including as due to service-connected PTSD.  

10.  Entitlement to service connection for a bladder 
disorder, including as due to service-connected PTSD.  

11.  Entitlement to service connection for a disorder of the 
feet, including as due to service-connected PTSD.  

12.  Entitlement to service connection for pain in the legs 
and thigh.  

13.  Entitlement to service connection for temporomandibular 
joint (TMJ) myofascial pain syndrome.  

14.  Entitlement to service connection for porokeratosis of 
the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had verified active service from September 1987 
to September 1988.  She also had periods of Reserve service 
in the District of Columbia National Guard, including, 
apparently in 1979.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Washington, D. 
C., Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a signed substantive appeal (VA Form 9), received in 
October 2000, the appellant withdrew her claim of entitlement 
to service connection for nicotine dependence.  In 
correspondence received in February 2004, the appellant 
stated she was seeking entitlement to service connection for 
nicotine dependence.  This issue is referred to the agency of 
original jurisdiction (AOJ) for the appropriate 
consideration.  

The Board notes that service connection for a panic disorder 
with chest pain was established in an October 1989 rating 
decision, and a 10 percent disability evaluation was 
assigned.  The AOJ increased the evaluation to 30 percent in 
July 1991.  In November 1992, the appellant filed a claim of 
entitlement to an increased evaluation for a panic disorder 
with chest pain.  In August 1993, the AOJ denied an increased 
evaluation for a panic disorder with chest pain and the 
appellant perfected an appeal with a VA Form 9, filed in 
January 1994.  In October 1997, the Board remanded to the AOJ 
the issue of entitlement to an increased evaluation for a 
panic disorder with chest pain, rated as 30 percent 
disabling.  In February 1998, the Board again remanded the 
issue to the AOJ for further development.  By rating decision 
dated in October 1998, the AOJ assigned a 50 percent 
evaluation for a panic disorder with chest pain, from October 
14, 1992.  

Then, in an August 1999 rating decision, the AOJ determined 
the more appropriate diagnosis was PTSD, and assigned a 70 
percent evaluation for PTSD, (formerly diagnosed as a panic 
disorder with chest pain), effective from February 17, 1999.  
In an August 2004 rating decision, the AOJ denied an 
evaluation in excess of 70 percent.  Since the increase to 70 
percent did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue 
of entitlement to an increased evaluation for PTSD is the 
subject of a separately docketed decision.  The Board notes 
that a 100 percent evaluation was granted therein.  

Additionally, the Board notes that in her 1999 claim, the 
veteran sought an earlier effective date for the increased 
rating granted for PTSD by the RO in the August 1999 rating 
decision.  However, in light of the separately docketed 
decision that awarded the 100 percent rating for PTSD, the 
Board believes that the issue as now characterized on the 
decision title page most accurately represents the current 
status of the veteran's claim.

In connection with her appeal, the appellant presented 
testimony in March 2005 before the undersigned at the Board's 
central office in Washington, D.C.  The Board notes that 
additional evidence was received at the Board following the 
hearing.  The appellant has waived initial AOJ consideration 
of the additional evidence.  A transcript of the hearing has 
been associated with the claims file.

The issues of entitlement to an increased evaluation for 
tension headaches, currently rated as 10 percent disabling, 
entitlement to service connection for carpal tunnel syndrome, 
GERD, low back pain, migraine headaches, diabetes, a bladder 
disorder, a disorder of the feet, pain in the legs and 
thighs, and porokeratosis of the feet, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
AOJ via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant was notified of the October 1989 and 
January 1991 rating decisions and did not appeal.  

2.  On November 5, 1992, the appellant filed a claim for 
increased compensation for a panic disorder with chest pain.  

3. Prior to the November 1992 rating decision, there was no 
unadjudicated claim or informal claim for an increased 
evaluation for a panic disorder with chest pain (now rated as 
PTSD).  

4.  Irritable bowel syndrome is secondary to a service-
connected disease or injury.  

5.  Fibromyalgia is attributable to a service-connected 
disease or injury.  

6.  Temporomandibular joint myofascial pain syndrome is 
attributable to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 5, 1992, 
for the award of a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.7, 4.132, Diagnostic Code 9411 (1996), effective 
prior to November 7, 1996; 38 C.F.R. §§ 3.102, 3.159, 4.125, 
4.130, 3.400, Diagnostic Code 9411 (2004), effective on and 
after November 7, 1996.

2.  Irritable bowel syndrome is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 101 (24), (26), 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2004).  

3.  Fibromyalgia is proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 101 (24), 
(26), 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.6, 3.303, 3.310 (2004).  

4.  Temporomandibular joint myofascial pain syndrome is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 101 (24), (26), 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.303, 3.310 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issues adjudicated in this decision has been obtained 
and associated with the claims folder, to include the 
transcript of her sworn testimony before the undersigned 
Acting Veterans Law Judge.  The record on appeal is 
sufficient to resolve the matters of the veteran's claims for 
an earlier effective date for the award of an increased 
rating for PTSD and for service connection.  In view of the 
disposition below, no useful purpose would be served by 
delaying the adjudication of these issues further to conduct 
additional development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Earlier Effective Date

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110 (b).  The effective date for 
an increase in disability compensation is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date, otherwise, date of receipt of claim.  38 
C.F.R. § 3.400 (o) (2).  In this case, the Board has reviewed 
all of the evidence of record.  

As noted, the issue of an increased evaluation for PTSD is 
the subject of a separately docketed decision.  In that 
decision, a 100 percent evaluation for PTSD was assigned.  
Thus, the issue in this case is whether an earlier effective 
date for the award of the 100 percent evaluation is 
warranted.  

Initially, the Board notes the appellant was notified of the 
October 1989 and July 1991 rating decisions and did not 
appeal.  The decisions are final and there has been no 
assertion of clear and unmistakable error.  

Next, the appellant filed a claim for increased compensation 
on November 5, 1992.  In a January 1994 VA Form 9, she 
perfected an appeal of the August 1993 rating decision that 
denied an increased evaluation for her service-connected 
panic disorder with chest pain.  While the AOJ determined, in 
an August 1999 rating decision, that the disability was more 
appropriately rated as PTSD, and evaluated the psychiatric 
disorder under a different diagnostic code, service 
connection for a panic disorder with chest pain was not 
severed, and the issue for an increased rating remained on 
appeal.  Thus, the Board finds that the effective date for a 
100 percent evaluation is the date of her claim for an 
increase, November 5, 1992.  There is no formal or informal 
claim for increased compensation for the disability at issue 
prior to November 5, 1992.  

The Board notes that the effective date for an award of 
increased compensation may date back one year before the date 
of the claim for increase if, "it is factually ascertainable 
that an increase in disability had occurred" within that time 
frame.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  The Board has considered the guidance 
established in Hazan v Gober, 10 Vet. App. 511, 520 (1997).  
The Court in Hazan noted that 38 U.S.C.A. § 5110(b)(2) 
requires a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.  The 
Court, however, did recognize a limitation in that 38 
U.S.C.A. § 5110(b)(2) noted that the application had to be 
received within one year from such date. 

Unlike Hazan, however, there is nothing in this file that 
suggests a change in the appellant's disability in the one 
year prior to her November 1992 claim.  Most of the competent 
medical evidence of record post-dates the veteran's November 
1992 claim and does not provide a basis for an earlier 
effective date.  

Prior to the November 1992 rating decision, there was no 
unadjudicated claim or informal claim for an increased 
evaluation for a panic disorder with chest pain (now rated as 
PTSD).  Thus, the Board is of the opinion that the most 
appropriate effective date for the award of the 100 percent 
evaluation for PTSD is November 5, 1992.  

III.  Service Connection

A. Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B. Analysis

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2004).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The appellant asserts that she has irritable bowel syndrome 
that is related to PTSD.  The appellant is service connected 
for PTSD.  The competent and probative medical evidence of 
record, to include a February 2005 VA treatment record, 
reflects a diagnosis of irritable bowel syndrome.  In a 
September 1996 VA treatment record, the examiner stated that 
the appellant's irritable bowel syndrome would be fluctuating 
and exacerbated by the underlying anxiety and panic attacks.  
In a May 2001 VA opinion, the examiner stated that PTSD 
exacerbated the appellant's irritable bowel syndrome.  
Therefore, there is a reasonable basis upon which to conclude 
that irritable bowel syndrome is proximately due to PTSD.  
38 C.F.R. § 3.310; see Allen, supra.  

The veteran also seeks service connection for fibromyalgia 
and TMJ myofascial pain syndrome that she asserts is due to 
her service-connected PTSD.  Here the probative medical 
evidence includes a September 2000 VA treatment record that 
notes that the appellant's fibromyalgia was compounded with 
anxiety and depression.  In a May 2001 VA treatment record, 
the examiner noted that PTSD exacerbated her fibromyalgia.  
By letter dated in May 2001, the VA treating rheumatologist 
stated that the veteran's fibromyalgia was exacerbated by 
PTSD.  A March 2002 VA treatment record notes symptoms of 
fibromyalgia worsened with associated PTSD.  A September 2002 
VA examiner stated that PTSD was likely a contributing factor 
to her fibromyalgia.  The November 2002 VA examiner stated 
that the appellant's fibromyalgia was complicated by her 
PTSD.  In addition, in a May 2001 VA opinion, the examiner 
noted that PTSD exacerbated her temporomandibular joint 
disease.  The July 2003 VA opinion specifically states that 
PTSD was a trigger for the appellant's temporomandibular 
myofascial pain.  That examiner noted that stress, acute or 
chronic was a more likely cause when compared to other TMJ 
causes.  The examiner noted that symptoms, to include 
clicking of the temporomandibular joint, during a sleep 
study, supported the opinion.  

Generally, in any claim for service connection, there must be 
evidence of disease or injury and resulting disability.  
Disability is defined as an inability to pursue an occupation 
because of physical or mental impairment.  Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  Pain, limitation of motion, and 
functional impairment are disabilities.  Furthermore, it is 
generally expected that the disability will be co-located 
with the disease.  This, however, is not always the case.  In 
this case, there is underlying disease or injury, PTSD, and 
disability (pain) involving the joints.  There is nothing 
that would prevent the grant of service connection for 
disability due to identified disease or injury.  Clearly, the 
Office of the General Counsel has recognized that loss of use 
of a lower extremity due to a psychiatric condition may be 
awarded special monthly compensation, even though the loss of 
use is functional rather than organic.  See VAOPGCPREC 60-90.  
In that scenario, it is equally clear that the disability of 
the lower extremities was not co-located with the psychiatric 
disease.  The same reasoning attaches to a claim for an 
impairment of function derived from a remote location; in 
this case, fibromyalgia and TMJ myofascial pain syndrome due 
to PTSD.  Most significantly, VA medical examiners concluded 
that PTSD was a contributing factor to the veteran's 
fibromyalgia (in September 2002) and that her fibromyalgia 
was complicated by the service-connected PTSD (in November 
2002).  In July 2003, a VA examiner opined that PTSD was a 
trigger for the veteran's TMJ myofascial pain.  Consequently, 
the Board is of the opinion that the service connection 
fibromyalgia and TMN myofascial pain syndrome is warranted.  
The benefits sought on appeal are granted.  38 C.F.R. 
§ 3.310; see Allen, supra.


ORDER

An effective date of November 5, 1992, for the award of a 100 
percent evaluation for PTSD, is granted subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Service connection for irritable bowel syndrome is granted.  

Service connection for fibromyalgia is granted.

Service connection for temporomandibular joint myofascial 
pain syndrome is granted.  


REMAND

Initially, the Board notes that evidence in the claims files, 
to include October 1997 and February 1998 Board remands, 
raises the possibility of the existence of a vocational 
rehabilitation folder.  The AOJ has not made a determination 
in regard to the existence of a vocational rehabilitation 
claims folder.  

The Board notes that by letter dated in August 2004, a VA 
podiatrist noted pain in the appellant's heels, bilaterally, 
secondary to heel spur syndrome and pain in the right plantar 
midfoot secondary to callus build up under the 3rd metatarsal 
head.  The examiner opined that an in-service fracture to the 
3rd digit on her right foot 22 years earlier while on active 
duty may have contributed to the development of mild 
traumatic arthritis and hammertoe deformity and associated 
pain.  The Board notes that an April 2001 VA treatment record 
notes that fibromyalgia exacerbated her foot complaints.  
There is insufficient information upon which to determine 
whether a disorder of the feet, legs, or thighs is related to 
service or a service-connected disease or injury.  

The appellant is service-connected for tension headaches.  
She asserts that she also has migraine headaches related to 
service.  A July 1996 VA treatment record notes complaints of 
bilateral temporal headaches associated with anxiety attacks.  
The February and April 1999 VA examination reports reflect a 
diagnosis of migraine headaches.  A treatment record, dated 
in May 2003, notes chronic migraines.  A July 2003 VA 
outpatient treatment record notes an impression of 
questionable tension headaches versus migraines.  There is 
insufficient evidence to determine the severity of tension 
headaches or whether migraines are related to service or a 
service -connected disease or injury.  

The appellant also asserts that carpal tunnel syndrome, GERD, 
a low back disorder, diabetes mellitus, and a bladder 
disorder are related to service or a service-connected 
disease or injury.  A February 2001 VA treatment record 
reflects a diagnosis of GERD.  A September 2003 VA treatment 
record notes diabetes mellitus.  In October 2003, complaints 
of back pain were noted.  A March 2005 VA treatment record 
notes chronic bilateral hand and wrist pain.  There is 
insufficient evidence to make a determination as to whether 
any carpal tunnel syndrome, GERD, low back disorder, diabetes 
mellitus, disorder of the feet, or pain in the legs or 
thighs, or bladder disorder is related to service.  38 C.F.R. 
§ 3.326.  

In a June 2004 rating decision, service connection for 
porokeratosis of the feet was denied.  In August 2004, the 
appellant filed a notice of disagreement with regard to the 
June 2004 rating decision.  The AOJ has not issued a 
statement of the case in response to the notice of 
disagreement, and the issue must be remanded to the AOJ for 
the issuance of such a statement of the case.  38 U.S.C.A. § 
7105(West 1991); see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process) see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).

Finally, the veteran had periods of active duty for training, 
including, apparently, from May to September 1979, and from 
September 1987 to 1988, however it does not appear that 
effort was made to verify all the veteran's periods of active 
and inactive military service.  The Board believes this 
should be done.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.	The AOJ should contact the appropriate 
state and federal service departments, 
including the Headquarters of the 
District of Columbia National Guard, 
to verify all the veteran's periods of 
active duty (including active duty for 
training) and inactive duty.

2.	The AOJ should make a determination as 
to whether a vocational rehabilitation 
file exists regarding the veteran and, 
if so, the file should be associated 
with the claims file.  Any documents 
in furtherance of this development 
should be associated with the claims 
file. 

3.	The RO should issue a statement of the 
case regarding the issue of 
porokeratosis of the feet.  Then, if, 
and only if, the veteran completes her 
appeal by filing a timely substantive 
appeal as to this issue, should that 
claim should be returned to the Board.

4.	The veteran should be scheduled for 
appropriate VA examinations (e.g., 
general medical, orthopedic, 
neurologic, podiatry, 
gastrointestinal, and urologic) to 
determine the etiology of any wrist or 
lower extremity disorder(s), migraine 
headaches, diabetes, gastrointestinal 
or bladder disorders found to be 
present, and the current severity of 
the veteran's service-connected 
tension headaches.  A complete history 
of the disorder(s) should be obtained 
from the veteran.  Prior to 
examination, the examiner is requested 
to review the veteran's medical 
records, including the veteran's 
service medical records.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner is 
requested to address the following 
matters:

a.	Whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed disorder of 
the feet, legs, or thighs, or low 
back disorder, was caused or 
aggravated by military service, 
or whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

b.	Whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed arthritis was 
shown during 1979, or within one 
year of separation, e.g., by 
September 1989, or whether such 
an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

c.	Whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed migraine 
headache disorder is related to 
the veteran's periods of active 
service, or to a service-
connected disease or injury, e.g. 
tension headaches or PTSD, or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

d.	Whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed 
gastrointestinal disorder, 
including IBS, is related to the 
veteran's periods of active 
service, or to a service-
connected disease or injury, e.g. 
PTSD, or whether such an etiology 
or relationship is unlikely 
(i.e., less than a 50-50 
probability).

e.	Whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed diabetes 
mellitus or bladder disorder is 
related to the veteran's periods 
of active service, or to a 
service-connected disease or 
injury, e.g. PTSD, or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 
50-50 probability).

f.	Whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed bilateral 
wrist disorder, including carpal 
tunnel syndrome, is related to 
the veteran's periods of active 
service, or to a service-
connected disease or injury, e.g. 
PTSD, or whether such an etiology 
or relationship is unlikely 
(i.e., less than a 50-50 
probability).

g.	All manifestations of the 
veteran's service-connected 
tension headaches should be 
described, including their 
frequency and intensity.  The 
examiner is requested to render 
an opinion as to the current 
severity of the appellant's 
service-connected tension 
headaches.  

h.	A rationale should be provided 
for all opinions expressed.  The 
claims folder should be made 
available to the examiner(s) for 
review prior to the examination, 
and the examination report(s) 
should indicate whether such 
review was performed.

i.	 NOTE:  The term "as likely as 
not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find 
against it.

3. Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the May 
2003 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________________________
D. J. Drucker
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


